Citation Nr: 1702060	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to March 2005, including service in the Southwest Asia theater of operations from January 2003 to June 2003.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board also notes that there is an August 2016 rating decision regarding the present claim, but there is no indication as to which RO issued the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

In July 2010, the Veteran stated that he received treatment for multiple conditions-including hypertension-at the Wilmington, North Carolina VA Community Based Outpatient Clinic (CBOC) and the Fayetteville, North Carolina VA Medical Center (VAMC).  Electronic VA treatment records from the Wilmington CBOC and Fayetteville VAMC received in July 2010 include a note that the Veteran's CAPRI system electronic records date back to only March 26, 2006.

Later, in a July 2014 VA Form 21-4142, the Veteran clarified that he had received treatment at the Wilmington CBOC or Fayetteville VAMC from January 2005 through June 2014.  In response to this clarification, in April 2015, the RO requested records from the Fayetteville VAMC for the period of January 1, 2005 through March 23, 2006, noting that electronic records were not available in the VISTA/CAPRI system for this time period.  If such records were not available, the RO requested a negative response by May 21, 2015.  Although updated electronic treatment records were sent, the Fayetteville VAMC did not produce any records between January 1, 2005 and March 26, 2006 and did not provide a negative response as to their unavailability.

The RO sent a second request to the Fayetteville VAMC for the same treatment records in October 2015.  If such records were not available, the RO requested a negative response by November 2, 2015.  Again, updated electronic records were sent, but the Fayetteville VAMC did not produce any records between January 1, 2005 and March 26, 2006 and did not provide a negative response as to their unavailability.  

VA has a duty to search for records that would assist a Veteran in the development of his claim, and for which the Veteran has provided the Secretary information sufficient to locate such records, to include making as many requests as are necessary and ending only when such a search would become "futile."  In Gagne v. McDonald, the Court of Appeals for Veterans Claims (CAVC) defined futile, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  27 Vet. App. 397, 403 (2015).

In this case, there are apparent outstanding relevant records and a clear indication has not yet been made in the claims file as to whether they are unavailable.  Thus, an additional search for these records would not be futile and, accordingly, VA's duty to assist has not yet been satisfied.  See 38 C.F.R. § 3.159(c)(1) (2016).  

In addition to the outstanding VA treatment records, although the Veteran was afforded VA examinations for hypertension in May 2011 and July 2016, remand is additionally appropriate to address the lack of a medical opinion regarding the Veteran's March 2014 contention that his hypertension may be secondary to his service-connected PTSD.

The Board acknowledges that the Veteran failed to appear for a scheduled December 2015 VA examination for his hypertension without good cause, as noted in the April 2016 supplemental statement of the case.  But, the Veteran was afforded another VA examination for hypertension in July 2016 regarding a new contention raised in an April 2016 statement that his hypertension was caused by burn pit exposure.  At the July 2016 examination, the examiner could have also addressed the outstanding March 2014 contention regarding hypertension as secondary to PTSD.  For this additional reason, VA's duty to assist has not been satisfied as a medical opinion is necessary to ascertain whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, specifically any electronic Cumulative Vitals/Measurements Reports or any such electronic or paper record equivalent, dated prior to March 27, 2006.  If no records exist, the claims file should be annotated to reflect as such and the Veteran and his representative notified as such.

2.	After the above has been completed to the extent possible, forward the claims file to an appropriate VA clinician for review.  Following review of the claims file, the clinician should address the following:

(a) If new treatment records from prior to March 27, 2006 are obtained, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or was otherwise related to service.  If such new records are not obtained, proceed to subparts (b) and (c). 

(b) Regardless of whether new records from prior to March 27, 2006 are obtained, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD caused the Veteran's hypertension.

(c) Regardless of whether new records from prior to March 27, 2006 are obtained, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD aggravated  the Veteran's hypertension beyond the natural progression of the disease.

If the clinician finds that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated) by his service-connected PTSD, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of hypertension that is attributed to his PTSD.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. 	After completing the requested actions, and any additional action deemed warranted, readjudicate the claim for entitlement to service connection for hypertension, to include as secondary to PTSD.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order. 

   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




